—Order of disposition, Family Court, New York County (Sara Schechter, J.), entered on or about September 2, 1994, which, following a fact-finding determination that respondent committed an act which, if committed by an adult, would constitute the crime of arson in the second degree, adjudicated him a juvenile delinquent and placed him, on consent, with the Division for Youth for a period of up to 18 months with a direction to transfer him to an Office of Mental Health facility when and if he should be accepted to such facility, unanimously affirmed, without costs.
Viewing the evidence in a light most favorable to the presentment agency (Matter of Monique T., 194 AD2d 428), we find it sufficiently supports the fact-finding determination. Moreover, the findings were not against the weight of the evi*269dence. Respondent’s confession that he started the fire because he was cold and wanted to get the attention of hospital personnel, in addition to the circumstantial evidence presented, established that he intended to set the fire and to damage the building (see, People v Reade, 13 NY2d 42; People v Utsey, 182 AD2d 575, Iv denied 80 NY2d 839). Issues of credibility and the weight to be accorded the evidence were for the finder of fact to determine. Its determination is entitled to great weight on appeal (Matter of Monique T., supra), and we find no basis to disturb the subject determination.
It was not an improvident exercise of discretion for the court to have admitted the videotape of the experiments conducted by the fire marshal since it was established that there was "substantial similarity” between the conditions under which the experiments were conducted and the conditions at the time of the event in question (People v Cohen, 50 NY2d 908, 910). "A variation in circumstances affects the weight of the evidence, but is not a basis for its exclusion” (People v Mariner, 147 AD2d 659, 660, Iv denied 74 NY2d 666). Concur — Ellerin, J. P., Rubin, Nardelli, Williams and Mazzarelli, JJ.